Relator now takes the position that the failure of the judgment in Cause No. 5070 to reflect the punishment assessed was not an inadvertent omission on the part of the clerk of the court in recording the judgment but was an error of law and not correctable by nunc pro tunc order after adjournment of the term of court at which the judgment was rendered. Ex Parte Pruitt v. State, 141 S.W.2d 333.
It is not necessary to determine the question thus sought to be presented, because the judgment as originally entered in Cause No. 5070 was a valid judgment.
By its verdict, the jury found relator guilty of the offense of robbery by assault and, further, that prior to commission of that offense he had been twice convicted of different felony offenses. Under such finding, the law fixed relator's punishment at life imprisonment in the penitentiary. Art. 63, P. C.; Haro v. State, 132 Tex.Crim. R., 105 S.W.2d 1093. The question of punishment, then, was not one for the jury.
Upon this verdict, the trial court entered judgment in compliance with the provisions of Art. 766, C. C. P., save and except section 10 thereof, which provides that judgment of the court show "that the defendant be punished as has been determined by the jury." The jury not having fixed the punishment, the trial court was hardly in position to comply with such provision.
While it is probably the better practice in such cases for the trial court to state in its judgment the punishment which the law fixes under the verdict, we are unable to reach the conclusion that his failure to do so would render the judgment invalid, especially when — as in the instant case — the sentence which constitutes the final judgment in the case correctly sentenced relator to life imprisonment in the penitentiary. The judgment, in following the jury's verdict, substantially complied with Article 766, C. C. P. and was not invalid in the first instance.
The motion for rehearing is overruled. *Page 176 
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.